Citation Nr: 1423290	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-19 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 12, 2011, and higher than 10 percent since, for melasma lesions on the face.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for left knee instability due to a medial meniscus posterior horn tear, anterior cruciate ligament strain/partial tear, and degenerative changes of the left knee.

4.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease, so arthritis.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 2008 to January 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from August 2009 and October 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).  The August 2009 rating decision granted his claims of entitlement to service connection for degenerative joint disease of his knees, melasma lesions on his face (skin condition), and bilateral hearing loss.  However, he appealed for initial compensable ratings for his skin condition and bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).  The October 2011 rating decision granted his claim of entitlement to service connection for left knee instability due to a medial meniscus posterior horn tear, anterior cruciate ligament strain/partial tear, and degenerative changes of the left knee, and assigned a noncompensable rating.  So he appealed for an initial compensable rating for this disability, as well.  That same rating decision appears to have split his previous 20 percent rating for degenerative joint disease of his knees into separate 10 percent ratings for each knee.  He is also appealing for a rating higher than 10 percent for his left knee degenerative joint disease; conversely, his right knee disability is not currently on appeal.  Id.

In a November 2012 rating decision since issued, he was awarded a higher 10 percent rating for his skin condition - but only retroactively effective as of August 12, 2011, the date of his VA compensation examination.  So this appeal also concerns whether he was entitled to an initial compensable rating for his skin condition prior to August 12, 2011, and whether he has been entitled to a rating higher than 10 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).


FINDINGS OF FACT

1.  During the entire pendency of the claim, the Veteran's skin disorder has been manifested by areas of scattered hyperpigmented lesions around his temples and both cheek bone areas; it covers 3 percent of his entire skin and 8 percent of exposed skin.

2.  At worst, he has Level I hearing loss in each ear, so bilaterally.

3.  The manifestations of his left knee disability are a medial meniscus posterior horn tear, anterior cruciate ligament strain/partial tear, and degenerative changes, albeit with flexion just limited to 100 degrees, at worst (out of the normal 140 degrees), and normal extension (so to 0 degrees); he has complaints of instability but no objective findings that it rises to a compensable level; there also is no anklyosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating for the skin condition even for the initial period at issue, so prior to August 12, 2011, but not higher at any point during the appeal period.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2013).

2.  The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013).

3.  The criteria are not met for an initial compensable rating for the left knee instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, DC 5257-5003 (2013).

4.  Nor are the criteria met for a rating higher than 10 percent for the left knee degenerative joint disease (arthritis).  38 C.F.R. §§ 4.71a, DC 5260-5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency or Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the August 2009 and October 2011 rating decisions at issue, January 2009, February 2009, and June 2011 letters satisfied all notice elements under the VCAA.  They informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.


Also keep in mind that the claims concerning the Veteran's skin condition, bilateral hearing loss, and left knee instability (but not the left knee degenerative joint disease) arose in the context of him trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).


The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations were performed in September 2009 and August 2011 for the Veteran's skin condition, in May 2009 and September 2011 for his bilateral hearing loss, and in July 2009 and August 2011 for his left knee disability.  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of these disabilities, examined the Veteran personally, and described his disabilities in sufficient detail to enable the Board to make a fully informed decision regarding their severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of skin condition, bilateral hearing loss, or left knee disability since he was last examined in August and September 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of these claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of these claims or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson, 12 Vet. App. at 125-26 (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

IV. Skin Condition

The Veteran contends he is entitled to an initial compensable rating for his melasma lesions on the face prior to January 10, 2009, and a rating higher than 10 percent since August 12, 2011.  For the following reasons and bases, the Board concludes that a 10 percent rating, but no higher, is warranted for both periods on appeal.

The Veteran's melasma lesions are currently rated according to DC 7800, for burn scar(s) of the head, face, or neck; or scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under DC 7800, a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118 (effective August 30, 2002).

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.

Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

The Veteran was given a VA examination for his skin condition in April 2009.  At that time, he claimed that while serving in Kuwait, he was exposed to extremely hot weather and too much sun.  He reported getting sunburned, which resulted in darker spots on his face.  The examiner noted the Veteran had areas of scattered hyperpigmented lesions around the temples and both cheek bone areas.  The Veteran was diagnosed with melasma lesions on the face.  There is no other evidence regarding the extent or size of the lesions.


In August 2011, the Veteran had a new VA examination for his skin condition.  At that time, he reported that his skin would get a green tone the day after sun exposure, even when he used sunscreen.  He reported using an unknown topical cream each night and sunscreen in the morning.  He reported that his skin condition caused occasional itching.  He did not have malignant or benign neoplasms, urticaria, primary cutaneous vasculititis, or erythema multiforme.  The examiner noted the Veteran's skin condition was located on his face, around his eyes and his cheeks.  He had scattered hyperpigmented macules covering 3 percent of his entire skin, and 8 percent of exposed skin.  He did not have scarring or disfigurement, acne or chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  His diagnosis of melasma was confirmed.

A review of the Veteran's VA treatment records confirm he has been treated for his skin condition and prescribed a topical medication.

Applying the rating criteria to the facts of this case, the Board finds that the Veteran's skin condition warrants a 10 percent rating, but no higher, for the entire period on appeal.  The original VA examination in April 2009 did not report the size of the hyperpigmented lesions on the Veteran's face; however, the later August 2011 VA examination reported the lesions covered 8 percent of the Veteran's exposed skin.  And where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Here, the lesions are one characteristic of disfigurement for purposes of 38 C.F.R. § 4.118; therefore, the Veteran meets the criteria for a 10 percent rating for the entire appellate period.

There is no evidence the Veteran has unstable or painful scars, or scars of any type not of the head, face, or neck.  38 C.F.R. § 4.118, DCs 7801-04.  Nor is there any indication the Veteran has any limitation of function due to his scars; therefore, there are no other DCs to consider.  38 C.F.R. § 4.118, DC 7805.


In sum, the Board finds that the probative evidence of record supports a 10 percent rating, but no higher, prior to January 10, 2009.  But the preponderance of the evidence is against his claim for a higher rating since August 12, 2011.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

V. Bilateral Hearing Loss

The Veteran contends that he is entitled to an initial compensable rating for his service-connected bilateral hearing loss.  But for the reasons and bases that follow, the Board concludes that a compensable rating, at least initially, is not warranted.

In evaluating the severity of hearing loss, the Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  See 38 C.F.R. § 4.85, DC 6100.

There are special provisions for exceptional patterns of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).


The Veteran was given a VA examination in May 2009.  The puretone thresholds, in decibels, were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
15
15
15
30
40
LEFT
10
10
10
35
55

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  The VA examiner made a diagnosis of hearing within normal limits from 500 Hertz to 2000 Hertz bilaterally, but with mild sensorineural loss from 3000 Hertz to 4000 Hertz in the right ear, and mild to moderately severe sensorineural hearing loss from 300 Hertz to 400 Hertz in the left ear.

Using these results and entering the average puretone threshold and speech recognition ability into Table VI reveals the highest numeric designation for hearing impairment in the right ear is I and for the left ear also is I.  Entering both the category designations for each ear into Table VII results in a noncompensable (0 percent) disability rating under DC 6100.

The Veteran had another VA examination in September 2011.  At that time, the puretone thresholds, in decibels, were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
15
15
15
30
45
LEFT
15
15
15
35
60

The Veteran had speech recognition of 100 percent in both ears.  At that time, the VA examiner diagnosed hearing within normal limits bilaterally for the low and middle frequencies, so from 500 Hertz to 2000 Hertz.  But he diagnosed mild to moderate sensorineural hearing loss for the high frequencies of 3000 Hertz to 4000 Hertz in the right ear, and mild to moderately-severe sensorineural hearing loss for the high frequencies in the left ear.

Based on the results from the more recent September 2011 VA examination and entering the average puretone threshold and speech recognition ability into Table VI reveals the highest numeric designation for hearing impairment both ears is again I.  Entering both the category designations for each ear into Table VII results in a noncompensable (0 percent) disability rating under DC 6100.

A review of the Veteran's VA treatment records show he has received several additional audiograms.  However, these did not include speech recognition scores based on Maryland CNC testing, as required by VA standards.  Accordingly, these results cannot be used to determine an appropriate rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85.

Therefore, the Board is left just with the May 2009 and September 2011 VA examination reports and audiogram findings, and they both show the Veteran at worst has Level 1 hearing loss in each ear, so bilaterally, which in turn is rated as noncompensable under 38 C.F.R. § 4.85, DC 6100.

In addition to the medical evidence, the Board has considered the Veteran's lay statements in support of his claim, such as his April 2010 substantive appeal (on VA Form 9).  Even as a layman, he is competent to report on that as to which he has personal knowledge, such as difficulty hearing when there are external noises, for that matter, including difficulty hearing his family.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Ultimately, though, the severity of hearing loss and consequent rating for this disability is determined by objective, rather than just subjective, criteria, namely, the results of puretone audiometry tests and controlled speech discrimination tests (Maryland CNC).  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating competency to make these type proclamations must be distinguished from the weight and credibility of this lay testimony, which are factual determinations going to the ultimate probative value of this evidence).


As a layman without the appropriate medical training and expertise, he is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss in relation to the applicable rating criteria.  Medical examiners have conducted objective audiograms to measure the severity of the Veteran's hearing loss.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, the Board assigns the Veteran's statements the least amount of probative value and weight.

In sum, the Board finds that there is no probative audiological evidence of record to support an increased rating for the Veteran's bilateral hearing loss at any time during this appeal period.  The preponderance of the evidence is against his claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

VI. Left Knee Disability

The Veteran contends that he is entitled to an initial compensable rating for his service-connected left knee instability, and a rating higher than 10 percent for his left knee degenerative joint disease, so arthritis.  But for the reasons and bases that follow, the Board concludes that higher ratings are not warranted.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca, 8 Vet. App. 202.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

DC 5010 refers to arthritis, due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings.  This code provides that consequent disability should be rated as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.

DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  Slight consequent disability is rated as 10-percent disabling; moderate as 20-percent disabling; and severe as 
30-percent disabling.

These descriptive terms of "slight," "moderate," and "severe are not specifically defined in this DC.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. §§4.2, 4.6.

VA's General Counsel also has held that separate ratings are permissible under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

According to DC 5260, flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.

According to DC 5261, extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.

Other DCs relating to the knee are DC 5256 (ankylosis), DCs 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, however, the Veteran is not shown to have the types of impairments necessary for application of these other codes.

In July 2009, the Veteran was afforded a VA examination for his left knee disability.  The examiner's report noted the Veteran had tenderness and abnormal motion of his left knee.  There was no evidence of Osgood-Schlatter's disease, crepitation, a mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, anklyosis, or other knee abnormalities.  He had left knee active flexion to 118 degrees and normal extension, so to 0 degrees.  There was no objective evidence of pain with motion.  while there was no additional limitation after three repetitions of range of motion, the examiner did note objective evidence of pain following repetitive motion.  An x-ray showed mild to moderate degenerative changes of the left knee.

The Veteran had another VA examination in August 2011.  At that time, he noted occasional cramps in the left knee associated with weakness, as well as occasional noise when moving his knee.  He stated he had problems with lifting and carrying things at work, as well as pain and difficulty driving.  He denied a history of hospitalization or surgery, trauma, or neoplasm.  The examiner noted the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness; but did not report deformity, dislocation or subluxation, locking, effusions, or flareups.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran reported he could stand for 15 to 30 minutes and walk 1/4 mile.  He also reported using a knee brace when he felt that his knee was "giving way."

Upon physical examination, the examiner observed that the Veteran had a normal gait.  He noted there was crepitus and tenderness in the left knee, as well as evidence of a meniscus tear, but did not note any bumps consistent with Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, instability, locking, effusion, or dislocation.  He had left knee active flexion to 100 degrees and normal extension, so to 0 degrees.   There was no objective evidence of pain with active motion.  There was no additional loss of motion on repetition, nor was there evidence of pain following repetitive motion.  There was also no evidence of ankylosis.  An x-ray showed a medial meniscus posterior horn tear, anterior cruciate ligament sprain/partial tear, and degenerative changes in the left knee.

The VA compensation examiner's findings were the reason the RO subsequently granted an additional noncompensable rating for left knee instability under DC 5257-5003.

A review of the record shows the Veteran receives VA treatment for his left knee disability.  However, there is no indication from the records that his symptoms or treatment differs from that described.

For the following reasons and bases, a higher rating is not warranted for the Veteran's left knee disability.  The existing 10 percent rating for arthritis with limitation of motion and the noncompensable rating for instability, absent indication of greater functional loss on account of the pain or increased instability, are the highest possible ratings that may be assigned in the circumstances presented.

The Veteran's 10 percent rating under DC 5260-5003 concedes the Veteran has limited or painful motion of a major joint, that being his left knee.  He already has the highest rating he can be given under DCs 5010 and 5003 for his left knee arthritis.  Moreover, a rating exceeding 10 percent also is not warranted under DC 5260, on referral, without evidence of limitation of flexion to 30 degrees or less, which also has not been indicated, again, even when considering the extent of his pain.

He has had normal extension of his left knee, to 0 degrees, so not to the level required for a compensable or separate rating under DC 5261 or VAOGCPREC 
9-2004, respectively.  See also 38 C.F.R. § 4.71, Plate II, indicating normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.


Moreover, his complaints of instability of the left knee are already accounted for under DC 5257-5003.  And while the Veteran reported left knee instability at his August 2011 VA compensation examination, the VA examiner did not make any objective findings of instability.  Nor is there any evidence the Veteran has ever has dislocation or subluxation of the left knee.  Therefore, the Board finds that there simply is not enough evidence to show he warrants a compensable rating for severe, moderate, or slight recurrent subluxation or lateral instability of the knee.

As to rating his left knee disability under another rating code, the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In order to warrant a higher rating under a different DC or a separate rating, as examples there must be evidence of dislocated semilunar cartilage that results in frequent episodes of "locking," pain, and effusion into the joint (DC 5258), or malunion of the tibia and fibula with moderate knee or ankle disability (DC 5262).  But there is no suggestion the Veteran has the type of impairment contemplated by DCs 5258 and 5262, so they are inapplicable.

There equally is no objective clinical evidence of any left knee ankylosis to warrant consideration of a higher rating under DC 5256.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While the Veteran has slight limitation of motion of his left knee, including on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

In sum, the Board finds that there is no probative evidence of record supporting a compensable rating for the Veteran's left knee instability or a rating higher than 10 percent for his left knee degenerative joint disease (arthritis) at any time during this appeal period.  The preponderance of the evidence is against his claims.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

VII. Extra-schedular Consideration

The Board has considered, as well, whether the Veteran's claims should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted though in this particular instance.  The Veteran's skin condition is not manifested by any symptoms or functional impairment, as discussed above, and the lesions on his face are addressed in the rating criteria in 38 C.F.R. § 4.118, DC 6800.  His hearing problems related to his bilateral hearing loss are also expressly addressed in the rating criteria in 38 C.F.R. § 4.85, DC 6100.  His complaints of pain and limitation of his knee are adequately addressed under 38 C.F.R. § 4.71a, DC 5260-5003; and to the extent he has left knee instability, that too is accounted for in 38 C.F.R. § 4.118, DC 5257-5003.  Accordingly, a comparison of his skin condition, bilateral hearing loss, and left knee disability, and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.

In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Moreover, he has not been hospitalized for his skin condition, bilateral hearing loss, or left knee disability during the pendency of this claim, certainly not frequently.  Rather, his evaluation and treatment of these disabilities has been entirely on an outpatient basis.  He is employed full-time as an engineer assistant, and there is no evidence his service-connected skin condition or bilateral hearing loss cause marked interference with employment.  While the Board acknowledges the Veteran's contention that his left knee disability causes problems with lifting and carrying things at work and difficulty driving, once again, the Board reiterates that these symptoms are not so unusual as to render inapplicable the normal scheduler standards.

Therefore, referral for extra-schedular consideration is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The higher 10 percent rating is granted for the melasma lesions on the face even prior to August 12, 2011 (so not just as of that date), subject to the statutes and regulations governing the payment of VA compensation.

But entitlement to a rating higher than 10 percent for these melasma lesions on the face, either prior to or since August 12, 2011, is denied.

Entitlement to an initial compensable rating for the bilateral hearing loss is denied.

Entitlement to an initial compensable rating for the left knee instability is denied.

Entitlement to a rating higher than 10 percent for the left knee degenerative joint disease (arthritis) is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


